6496


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1; the composition of claim 14; the method of claim 16.
A search of the prior did not show the claimed invention. The closest prior art as exemplified by Inoue (US 2015/0008423) teaches an organic EL includes: a cathode; an anode; and a plurality of organic thin-film layers provided between a cathode and an anode, and the organic thin-film layer includes an emitting layer, in which at least one of the organic thin-film layers is the emitting layer containing a first host material, a second host material and a phosphorescent material (paragraph 38). The first host can be represented by Compound 4 (page 5):


    PNG
    media_image1.png
    265
    422
    media_image1.png
    Greyscale

Compound 4 reads on applicants’ second host material wherein X1 and X2 = single bond (paragraph 21); A1 = heteroaryl group (paragraph 19); A1 = and A2 = aryl or heteroaryl group (paragraph 20); Y1- Y4 (Rc and Rd) = H (per claim 6).
	The second host can be represented by Formula 8 (paragraph 58):

    PNG
    media_image2.png
    937
    421
    media_image2.png
    Greyscale

A specific example is represented by No. 4 (page 118):


    PNG
    media_image3.png
    355
    420
    media_image3.png
    Greyscale

Inoue’s second host lacks the required heteroaryl group bonded to the dibenzofuran ring system. Inoue fails to teach, suggest or offer guidance that would render it obvious to modify the second host to arrive at the limitations of the above independent claims.

Parham (WO 2016/15810) [ US 2017/0207399  teaches an organic electroluminescent device comprises a cathode, an anode and at least one emitting layer (paragraph 118). The emitting layer contains a material represented by Formula 1(paragraph 120) which can be represented by P-103 (page 14):

    PNG
    media_image4.png
    253
    383
    media_image4.png
    Greyscale

P-103 reads on applicants’CF7 wherein R1-R10 = H;  X1, X3 and X5 = H; X1 and X4 = CR12 and CR14, R12 and R14 = phenyl.
	Parham fails to teach, suggest or offer guidance that would render it obvious to add a dicarbazole second host material to the light emitting layer. Additionally, there is no apparent advantage to using P-103 in the device of Inoue beyond hindsight reasoning.
Claims 1, 4-17 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D CLARK/Primary Examiner, Art Unit 1786